Citation Nr: 9913904	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder, manic.

4.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1993, September 1995, and November 
1995 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).


REMAND

The veteran contends that: he is entitled to service 
connection for residuals of back and neck injuries sustained 
in service; the evaluation assigned his bipolar disorder 
should be increased to at least 50 percent; and his service-
connected disabilities collectively render him unemployable.  
A review of the record reflects that additional development 
by the RO is needed before the Board can proceed in 
adjudicating the veteran's claim.  

During a January 1996 VA examination and a May 1997 hearing, 
the veteran reported that, since March 1993, he had been 
receiving treatment, including weekly individual therapy and 
medication, for his psychiatric problems at Westside VA 
Medical Center (Westside).  During the examination, he also 
reported that he was seeing a neurologist and had a January 
1996 appointment scheduled with a neurosurgeon.  At present, 
the most recent outpatient treatment records in the claims 
file are dated in September 1995.  Outpatient treatment 
records compiled since September 1995 may be pertinent to the 
veteran's claim; therefore, they should be obtained and 
associated with the claims file.  In addition, the claims 
file contains physicians' letters disclosing that the veteran 
has received treatment at a private pain control center and 
by Frederick J. Will, M.D., a private chiropractor.  However, 
as records of this treatment are absent from the claims file, 
they too must be obtained.   

The veteran asserts that his bipolar disorder has worsened to 
such an extent it now interferes with his employability.  As 
the record stands, the Board is unable to determine the 
current level of impairment caused by the veteran's bipolar 
disorder.  He was last afforded a VA mental examination in 
January 1996.  Since then, the VA has altered the criteria 
for evaluating mental disabilities to conform to changes made 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM).  It is unclear 
from the January 1996 report of examination whether the 
veteran's mental disability was evaluated pursuant to the 
1994 4th edition of the DSM, which replaced the 1980 3rd 
edition of the DSM and the 1987 revised 3rd edition of the 
DSM.  Regardless, as three years have passed since the 
veteran's bipolar disorder was last evaluated, the Board 
believes that a more recent, comprehensive mental examination 
is necessary to determine whether the disorder has truly 
worsened.

Finally, the veteran contends that he suffers residuals of 
in-service back and neck injuries.  Service medical records 
confirm that the veteran sustained such injuries in service.  
Post-service medical records show that the veteran began 
receiving treatment for his back and neck less than one year 
after being discharged from service.  In light of the fact 
that this case is being remanded for other purposes, the 
Board believes that, after the aforementioned actions are 
taken, the claims file should be transferred to an 
appropriate specialist for an opinion regarding whether the 
veteran's current back and neck disorders are related to the 
documented in-service back and neck injuries.

To ensure that the veteran is fully assisted in the 
development of his claim, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers who have treated 
him for any of the disorders at issue in 
this appeal.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
all missing treatment records, including 
those from Westside, the neurologist and 
neurosurgeon seen in 1996, the Pain 
Control Center at the University of 
Illinois at Chicago, and Dr. Will.   

2.  After the above development has been 
accomplished, the RO should afford the 
veteran a comprehensive examination by a 
VA psychiatrist for the purpose of 
ascertaining the nature, extent and 
severity of the veteran's service-
connected bipolar disorder.  The RO 
should send notification of the scheduled 
examination to the veteran's latest 
address of record, and warn him that 
failure to report to the examination may 
result in an unfavorable decision.  Prior 
to the examination, the veteran's claims 
file should be made available to the 
examiner for review.  Following a 
comprehensive evaluation, during which 
all indicated studies deemed necessary 
are conducted, the examiner should 
indicate, utilizing the nomenclature set 
forth in 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (1998) and 38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996), the level of 
impairment caused by the veteran's 
service-connected bipolar disorder.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score 
that is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), explain what the assigned 
score represents, and indicate whether 
the veteran's bipolar disorder renders 
him unemployable.  The examiner should 
express the rationale on which he bases 
his opinion.

3.  Thereafter, the RO should forward the 
veteran's claims file to an appropriate 
specialist for an opinion regarding 
whether it is at least as likely as not 
that the veteran's current back and neck 
problems are related to his period of 
active service.  The specialist should 
express the rationale on which he bases 
his opinion.

4.  The RO should then review the medical 
examination report and opinion to ensure 
they comply with the aforementioned 
directives.  If the report or opinion is 
deficient in any manner, corrective 
procedures should be undertaken promptly. 

5.  Finally, the RO should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further review.

The purpose of this REMAND is to further develop the 
veteran's claim, and the Board intimates no opinion, 
favorable or unfavorable, as to the merits of the claim. The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his current appeal; 
however, he is not required to act until otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









